DETAILED ACTION
Claim Status
	Claims 1-2 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pages 50 and 98. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites, “wherein said modification(s) is one or more backbone modification(s)”.  Claim 2 should recite, “wherein said modification(s) is one or more -of backbone modification(s)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an editing oligonucleotide comprising a crisprRNA domain and an inactivated Cas9 domain linked to a base modifying activity”. It is unclear if the editing oligonucleotide is an oligonucleotide that encodes for a Cas9 having a guide RNA binding domain, an inactivated Cas9 endonuclease domain and a base modifying activity, or if the oligonucleotide encodes for a gRNA, as well as an inactivated Cas9 fused to a base modifying activity. For the purpose of compact prosecution, the examiner is interpreting claim 1 to encompass an oligonucleotide that encodes for a Cas9 having a guide RNA binding domain, an inactivated Cas9 endonuclease domain and a base modifying activity.
Claim 2 recites, “introducing into a cell or an organism said editing oligonucleotide according to claim 1 without additional exogenous proteins or nucleic acids to assist in editing said target nucleobase”. It is in unclear how the Cas9 can be targeted to the target nucleobase without an additional gRNA introduced into the cell. Without the gRNA, the Cas9 inactive nuclease cannot be targeted to the target site.

Also, claim 2 recites, “said editing oligonucleotide is substantially complementary to said genomic sequence containing said target nucleobase”. As interpreted above, it is unclear how an oligonucleotide encoding an inactive Cas9 fused to a base modifying domain can be substantially complementary to a genomic sequence, since such oligonucleotide does not encode for a naturally occurring protein.
Lastly, the term "substantially complementary" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially complementary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how complementary a sequence has to be to another sequence to be “substantially complementary”.
Accordingly, the claims are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2015/0166980, published June 18, 2015, earliest effective filing date December 12, 2013; provided in an IDS).
Liu et al. discloses an editing oligonucleotide (nucleic acid editing enzymes, Abstract) comprising a crisprRNA domain and an inactivated Cas9 domain linked to a base modifying activity, wherein said base modifying activity causes deamination of said targeted nucleobase (fusion proteins comprising (i) a nuclease-inactive Cas9 domain; and (ii) a nucleic acid-editing domain....the nucleic acid editing domain is a deaminase domain, Para. [0008]; The term "Cas9"...refers to an RNA-guided nuclease comprising a Cas9 protein, or a fragment thereof , e.g., a protein comprising an inactive DNA cleavage domain of Cas9, and the gRNA binding domain of Cas9...also referred to sometimes as...a CRISPR (clustered regularly interspaced short palindromic repeat)-associated nuclease, Para.[0018]), wherein said crisprRNA domain and said inactivated Cas9 domain is positioned in the proximity of a targeted nucleobase in a genomic claim 1) and a method of site directed deamination of a target nucleobase in a genomic sequence (this disclosure provide methods for DNA editing... [of] a target nucleotide sequence... under conditions suitable for the deamination of a nucleotide base, Para. [0009]; to a specific site in genomic DNA, Para. [0054]), directed by an editing oligonucleotide comprising a crisprRNA domain and an inactivated Cas9 domain linked to a base modifying activity (an expression construct encoding a Cas9-deaminase fusion protein and an appropriately designed sgRNA, Para. [0088]) comprising the steps of: introducing into a cell or an organism said editing oligonucleotide without additional exogenous proteins or nucleic acids to assist in editing said target nucleobase (a cell carrying a mutation to be corrected...is contacted with an expression construct encoding a Cas9-deaminase fusion protein and an appropriately designed sgRNA targeting the fusion protein to the respective mutation site, Para. [0088]; the contacting is performed in vivo in a subject, Para. [0009]; single guideRNAs sgRNA” or simply “gRNA” can be engineered to incorporate aspects of both the crRNA and tracrRNA into a single RNA species, Para. [0018]), wherein said editing oligonucleotide comprises one or more modification(s), wherein said modifications is one or more  of backbone modification(s), sugar modification(s), and/or nucleobase modification(s) (nucleic acids can comprise nucleoside analogs such as analogs having chemically modified bases or sugars, and backbone modifications, Para. [0029]), wherein said editing oligonucleotide is substantially complementary to said genomic sequence containing said target claim 2).
Accordingly, Liu et al. anticipate claims 1-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636